Citation Nr: 0932611	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
thoracolumbar degenerative disc disease, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
hypothyroidism, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to 
October 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Houston, Texas.  

In July 2009, the Veteran testified at a hearing before the 
Board.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar degenerative disc disease is 
productive of complaints of pain and stiffness, and some 
limitation of motion, and tingling and radiation of pain to 
the lower extremities, but not unfavorable ankylosis of the 
entire thoracolumbar spine; and not intervertebral disc 
syndrome with intermittent relief incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

2.  The Veteran's hypothyroidism is productive of the need 
for Synthroid taken on a daily basis, and complaints that 
include weight gain, chills, fatigue, depression, 
constipation, cold intolerance, memory impairment, weakness, 
and poor appetite, but it is not shown to be manifested by 
muscular weakness, cardiovascular involvement, mental 
disturbance, bradycardia, or sleepiness.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected thoracolumbar degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5243 (2008).  

2.  The criteria for a rating in excess of 60 percent for 
service-connected hypothyroidism have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.119, Diagnostic Codes 7900, 
7903 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to a rating in excess 
of 40 percent for his service-connected thoracolumbar 
degenerative disc disease, and a rating in excess of 60 
percent for his service-connected hypothyroidism.  

The Board first notes that in July 2009, the Veteran 
submitted additional evidence to the Board, together with a 
waiver of RO review of this evidence.  Accordingly, a remand 
for the RO to consider this evidence is not required.  See 38 
C.F.R. § 20.1304(c).   

In July 1998, the RO granted service connection for 
hypothyroidism, evaluated as 10 percent disabling, and a 
thoracolumbar spine disability, evaluated as 20 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In March 
2000, the RO increased the Veteran's evaluation for his 
thoracolumbar spine disability to 40 percent.  In June 2003, 
the RO increased the Veteran's evaluation for his 
hypothyroidism to 60 percent.  There was no appeal to either 
of these rating decisions, and the RO's decisions became 
final.  Id.  

In December 2003, the RO interpreted a letter from the 
Veteran as a claim for increased ratings.  In July 2004, the 
RO denied entitlement to increased ratings.  The Veteran has 
appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that service connection is currently in 
effect for disabilities that include dysthymia, residuals of 
a right wrist fracture, and erectile dysfunction.  

A.  Thoracolumbar Degenerative Disc Disease

The Veteran asserts that he is entitled to an increased 
rating for service-connected thoracolumbar degenerative disc 
disease, currently evaluated as 40 percent disabling.  During 
his hearing, held in July 2009, he essentially testified that 
he has constant back pain and spasms, that he has trouble 
doing his "husbandly duties," that he has ankylosing 
spondylitis, that he has had to take "numerous" days off 
due to his back symptoms, and that he has made "numerous" 
trips to the emergency room at VA from work due to his 
symptoms.  He testified that he works full time as a 
corrections officer.  

The Veteran has submitted a letter from his spouse, and a 
letter from his mother, both of which were received in June 
2008.  The Veteran's spouse essentially states that the 
Veteran has severe back symptoms that include "agonizing 
pain," that he has stiffness that is brought on by even 
menial tasks, and which requires her to help him out of bed 
in the morning.  She further states that he has low self-
esteem and depression due to his symptoms.  The Veteran's 
mother states that the Veteran's back symptoms have worsened 
over the years, that his back "freezes up" upon bending, 
and that his wife has informed her that he is irrational and 
moody due to his symptoms.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1, the Veteran's service treatment reports show 
treatment for complaints of back pain, with a normal lumbar 
spine X-ray in 1994, and a normal thoracic spine X-ray in 
1997; there is no history of spine surgery.  

The RO has evaluated the Veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5243.  

The regulation provides that intervertebral disc syndrome may 
be rated under either the General Rating Formula or the 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes," whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that an evaluation 
of 60 percent is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician" and treatment by a 
physician.  [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

In addition, under the General Rating Formula, a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  

The medical evidence for consideration consists of VA and 
non-VA reports, dated between 2003 and 2009, to include two 
examination reports.    

Overall, the VA progress notes show a number of treatments 
for complaints of low back pain that radiated to the lower 
extremities, with notations indicating that he had a 
limitation of motion, and a number of notations that he had a 
normal gait.  A September 2005 report notes complaints of 
back pain with a questionable component of malingering, and 
questionable job satisfaction, and that he was requesting a 
medical statement so that he would not have to work for the 
week; there is no indication that he was provided with such a 
statement.  An April 2008 progress note indicates complaints 
of back pain, and that he was given a medical statement in 
order to take the day off from work.  Reports dated in March 
and April of 2009 note 5/5 strength, and a normal gait.  

A QTC examination report, dated in April 2004, shows that the 
Veteran complained of back pain, spasms, and radiation of 
pain down his lower extremities to his feet.  He stated that 
his disorder did not cause incapacitation.  The report 
indicates that he loses one day of work per month due to his 
symptoms.  On examination, there was no muscle spasm.  
Forward flexion was to 20 degrees, and extension was to five 
degrees.  Motor function, and sensory function, were within 
normal limits.  An associated X-ray report notes early 
degenerative changes at L4-5 and L5-S1, an anterior bone 
fragment at L5 that looked like a nonfused ossification 
center, and that disc spaces were preserved.  The relevant 
diagnosis notes chronic thoracolumbar strain with muscle 
spasm and loss of motion.

A report from Northwest Diagnostic Clinic, dated in September 
2004, shows complaints of symptoms that included back pain.  

A statement from F.A.P., M.D., dated in October 2004, notes 
that the Veteran has suspected spondyloarthropathy, 
inflammatory back pain lasting several hours per day, limited 
motion in the spine, and failed multiple nonsteroidal anti-
inflammatory medications from which he is now precluded due 
to renal insufficiency.  The physician indicated that the 
Veteran met the New York criteria for ankylosing spondylitis.  

Two X-ray reports from the Sadler Clinic, dated in September 
2005, contain an impression for the thoracolumbar spine 
noting minimal spondylosis diffusely, and osteopenia, and an 
impression for the lumbar spine noting minimal lower lumbar 
facet arthropathy.  The lumbar spine X-ray report also notes 
that the Veteran's disc spaces were well-maintained.  

A VA examination report, dated in September 2009, shows that 
the Veteran complained of symptoms that included back pain, 
with tingling down his lower extremities, that was aggravated 
by prolonged sitting and standing, and by bending forward.  
He also reported back stiffness.  He denied night pain, bowel 
or bladder problems, constitutional symptoms, weight gain, or 
weight loss.  He stated that he walked two hours per day.  He 
reported that he worked full-time as a corrections officer, 
with no restrictions.  The report states that although he was 
told that he had ankylosing spondylosis, subsequent X-rays, 
magnetic resonance imaging (MRI) studies, and an HLA-B 27 
laboratory test, were all negative for any evidence of 
ankylosing spondylosis.  On examination, he had pain on back 
motion and was noted to be "overly dramatic."  Muscle 
strength in the lower extremities was 5/5.  Deep tendon 
reflexes were 2+ at the knees and ankles.  He dressed and 
undressed without difficulty.  The range of motion was 
"totally inconsistent," with forward flexion noted to be 
30, 10, and 40 degrees, and extension to be 10, 5, and 15 
degrees.  There was no pain, fatigue, or incoordination with 
repetitive motion.  Gait was normal.  A July 2008 MRI was 
noted to show minimal degenerative disc disease and facet 
disease at L4-5 and L5-S1, with completely normal SI 
(sacroiliac) joints.  The examiner stated that there was no 
evidence of ankylosing spondylitis, and that the Veteran had 
"very minimal degenerative changes which are consistent with 
his age and his weight."  The examiner noted that the 
Veteran was moderately obese, was working full-time without 
restrictions, and that he had minimal limitations in his 
activities of daily living, with no difficulty toileting, 
dressing, or shopping, that he drove to work everyday, that 
he had a history of multiple medications with minimal symptom 
improvement, and that, "[h]is symptom complex is completely 
out of character with physical findings and X-ray and MRI."  

The Veteran has submitted a printout of a personnel record 
from his employment which indicates that he took 19 days of 
sick leave between December 2003 and September 2005.  
Associated "request for leave" reports indicate that 
between January 2004 and September 2005, he took 25 days of 
sick leave due to back pain.  Another printout indicates that 
between January 2007 and June 2008, he took 51 days of sick 
leave; there is no indication of the reason for any of these 
sick days.  

The Board finds that a rating in excess of 40 percent is not 
warranted.  The evidence shows that the Veteran's low back 
disability is productive of complaints of pain, some 
limitation of motion, and some evidence of numbness, 
tingling, and radiation of pain to the lower extremities.  
However, there is no competent evidence to show that he has 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
evidence further shows that on several occasions he has been 
found to have 5/5 strength in the lower extremities, with the 
2009 examination report stating that he has no pain, fatigue, 
or incoordination with repetitive motion, and that his gait 
was normal.  This report further states that the Veteran had 
"minimal" degenerative disc disease and facet disease at 
L4-5 and L5-S1, which was consistent with his age and his 
weight, that he had completely normal sacroiliac joints, and 
that there was no evidence of ankylosing spondylitis.  The 
examiner stated that the Veteran had "minimal limitations" 
on his activities of daily living, and that his symptom 
complex "is completely out of character with physical 
findings," to include his X-rays and MRI studies.  In 
summary, the evidence is insufficient to show that the 
Veteran's thoracolumbar spine disability is productive of 
unfavorable ankylosis of the entire thoracolumbar spine.  
Accordingly, the criteria for a rating in excess of 40 
percent are not shown to have been met under the General 
Rating Formula.    

With regard to DC 5243, the Board first notes that it has 
considered the "sick leave" records submitted by the 
Veteran.  However, a showing that sick leave was taken due to 
alleged back symptoms is not, without more, the equivalent of 
showing "incapacitating episodes" of intervertebral disc 
syndrome within the meaning of the regulation.  See 
Diagnostic Code 5243, Note 1.  With regard to the printout 
which indicates that he took 51 days of sick leave between 
January 2007 and June 2008, the Veteran is shown to have a 
number of other disorders, and there is no indication of the 
reasons that these days were taken off.  In summary, the 
medical evidence shows essentially ongoing treatment for back 
pain, and that he has degenerative disc disease at L4-5 and 
L5-S1.  However, the medical evidence does not show that he 
has been formally diagnosed with "intervertebral disc 
syndrome," or that he has specifically been found to require 
bed rest.  Therefore, the evidence is insufficient to show 
that the Veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Finally, with regard to associated neurological 
abnormalities, the Veteran has complained of radiation of 
pain, and tingling to his lower extremities.  However, given 
the aforementioned neurological and strength findings for the 
lower extremities, and the lack of a diagnosed neurological 
disorder that is shown to be associated with the Veteran's 
thoracolumbar spine disability, the Board finds that 
neurological symptomatology warranting a compensable rating 
is not shown by the clinical evidence of record.  See General 
Rating Formula, Note 1; see generally 38 C.F.R. § 4.124a.  

The Board therefore finds that overall, the evidence does not 
show that the Veteran's thoracolumbar spine disability is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 60 percent under DC 5243 or 
the General Rating Formula, and that the preponderance of the 
evidence is against a 60 percent evaluation.  

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Under DC 5285, when evaluating residuals of a fracture of the 
vertebra, a 60 percent evaluation is also assignable if there 
is no cord involvement; abnormal mobility requiring neck 
brace (jury mast).  In other cases, the disability is to be 
evaluated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  

Under 38 C.F.R. § 4.71a, 5286, a 60 percent evaluation is 
assignable for complete bony fixation (ankylosis) of the 
spine at a favorable angle.  

In this case, there is no competent evidence to show that the 
Veteran has a fracture of the vertebra resulting in abnormal 
mobility requiring neck brace (jury mast), or ankylosis of 
the lumbar spine.  The ranges of motion in the lumbar spine 
have previously been noted.  Accordingly, a rating in excess 
of 40 percent is not warranted under DC's 5285 or 5286.

B.  Hypothyroidism

The Veteran asserts that he is entitled to an increased 
rating for service-connected hypothyroidism, currently 
evaluated as 60 percent disabling.  At his hearing, held in 
July 2009, he testified that he took Synthroid on a daily 
basis, that he slept 10 to 12 hours per day, and that he had 
fatigue, muscle weakness, and slowed thought processes.  He 
testified that he had lost about five days of work due to his 
symptoms.  He testified that he was unaware of any 
cardiovascular issues.  Finally, he appears to assert that he 
has carpal tunnel syndrome that is somehow associated with 
his hypothyroidism.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1, the Veteran's service treatment reports show by 
at least 1995, he was noted to have fluctuating TSH (thyroid 
stimulating hormone) levels, with notations of 
hypothyroidism.  

The Veteran's hypothyroidism is evaluated under 38 C.F.R. § 
4.119, DC 7903.  Under DC 7903, a 100 percent rating is 
warranted for hypothyroidism manifested by cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  

The medical evidence includes VA progress notes which show 
ongoing monitoring of the Veteran's hypothyroidism, with 
complaints that included weight gain, chills, fatigue, 
depression, constipation, cold intolerance, memory 
impairment, weakness, and poor appetite.  They include a 
number of indications of an elevated or depressed TSH level.  
A March 2006 report notes that he did not have tachycardia, 
palpitations, orthopnea, or edema.   

A QTC examination report, dated in April 2004, shows that the 
Veteran complained of a 16-pound weight gain.  He reported 
increased energy after taking Levothyroxine, twice per day.  
The report notes complaints of constipation, weight gain, 
short-term memory loss, cold intolerance, and depression, and 
that his condition had not resulted in any time off from 
work.  The relevant diagnosis was hypothyroidism.  An 
associated thyroid panel laboratory report indicates that he 
had an elevated TSH level, and T3 and T4 levels that were 
within normal limits.  This report notes that he was 
hypothyroid. 

A report from the Northwest Diagnostic Clinic, dated in 
September 2004, notes that the Veteran did not have fevers, 
chills, night sweats, weight change, or anorexia, but that he 
did have fatigue.  

A report from R.J.F., M.D., dated in October 2004, notes that 
the Veteran had an elevated TSH level, that he was probably 
not taking his thyroid medication properly, and that he was 
to be returned to a euthyroid state to be assessed.  

A QTC examination report, dated in October 2005, shows that 
the Veteran claimed to have fatigability, sleepiness, 
depression, slowing of thought, poor memory, reflux, and an 
intolerance to cold.  He asserted that he had a four-pound 
weight gain over the last month.  The report notes that his 
condition had not resulted in any time off from work.  The 
report further notes an elevated TSH level, and a decreased 
T4 level.  The relevant diagnosis was hypothyroidism.  

A VA examination report, dated in September 2008, shows that 
the Veteran's current treatment was noted to be Synthroid 
(Levothyroxine) 0.475 mg (milligrams) per day, with good 
response, and no side effects, and a stable course since 
onset.  The report notes that he did not have a history of 
arrhythmia, and that he worked full-time as a corrections 
officer.  On examination, there was some weakness, with 
strength noted to be 5/5 in all muscle groups except the left 
arm, which was 4/5.  There were no cardiovascular symptoms or 
gastrointestinal symptoms.  The report notes insomnia, a TSH 
level below normal limits, and a T4 level within normal 
limits.  His disease was noted to be in remission, with no 
significant effects on his occupation, and no effects on his 
usual daily activities.  The diagnosis notes that he was 
euthyroid, despite his report of worsening symptoms, and that 
a review of his thyroid hormone values showed a normal free 
T4 with minimally suppressed TSH, consistent with adequately 
treated hypothyroidism.  The examiner indicated that the 
Veteran' C-file had been reviewed in association with the 
report.  

The Board finds that the claim must be denied.  As an initial 
matter, the Board points out that the criteria enumerated for 
the 100 percent rating for hypothyroidism under DC 7903 are 
stated in the conjunctive, i.e., cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  Therefore, each 
of the listed symptoms must be shown for the higher 100 
percent evaluation.  See e.g., Melson v. Derwinski, 1 Vet. 
App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  

In this case, the Veteran is shown to have fluctuating TSH 
and T4 levels, and he has complained of symptoms that include 
fatigability, sleepiness, depression, slowing of thought, 
poor memory, reflux, and intolerance to cold.  However, there 
is no clinical evidence of bradycardia, or cardiovascular 
involvement.  With regard to mental disturbance, in July 
2004, the RO granted service connection for dysthymia, and 
the record shows a considerable amount of treatment for 
psychiatric symptoms.  However, the RO's July 2004 rating 
decision shows that the RO granted service connection on a 
direct basis (i.e., the RO determined that it was shown 
during service), as opposed to on a secondary basis (i.e., as 
caused or aggravated by hypothyroidism) (or any other 
service-connected disability).  In addition, the 
preponderance of the evidence shows that his dysthymia is not 
related to his hypothyroidism.  See e.g., April 2004 QTC 
psychiatric examination report ("It is unlikely that his 
depressive symptoms are related to hypothyroidism.  It is 
very likely that his symptoms are due to life stressors 
(parent illnesses and his career issues) and his coping 
style."); September 2008 VA examination report (in which the 
examiner stated that it was unlikely that the Veteran's 
depression was caused by his hypothyroidism).  There is no 
competent, countervailing opinion of record on this issue.  
With regard to muscular weakness, the evidence is 
insufficient to show that he has these symptoms due to his 
hypothyroidism.  The Board first notes that service 
connection is in effect for disabilities that include a 
thoracolumbar spine disorder, and residuals of a right wrist 
fracture.  The Veteran is also shown to have a bilateral knee 
disorder for which service connection is not in effect (in 
December 2006, the RO denied a claim for service connection 
for this condition).  The September 2008 VA examination 
report shows that the Veteran had 5/5 in all muscle groups 
except the left arm, which was 4/5.  See also VA progress 
notes, dated in March and April of 2009 (noting 5/5 
strength).  The VA examination report shows that the examiner 
determined that it was unlikely that the Veteran's weakness 
was caused by his hypothyroidism.  There is no competent, 
countervailing opinion of record on this issue.  Finally, 
with regard to sleepiness, the September 2008 VA examination 
report notes that the presence of insomnia, and there is no 
competent opinion of record associating sleepiness with 
hypothyroidism.  In summary, the Veteran's hypothyroidism is 
not shown to have been manifested by cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance, bradycardia, and sleepiness.  The Board 
therefore finds that the evidence does not show that the 
Veteran's symptoms are of the type and severity which 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of the currently assigned 60 percent 
under DC 7903.  See 38 C.F.R. § 4.7.   Accordingly, the claim 
must be denied.  

The Board has also considered whether a higher rating is 
warranted for hyperthyroidism under 38 C.F.R. § 4.119, DC 
7900.  Schafrath.  Under DC 7900, a 100 percent rating is 
provided where there is thyroid enlargement, tachycardia 
(more than 100 beats per minute), eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular or gastrointestinal symptoms. 

In this case, there is evidence of weight loss.  However, as 
with DC 7903, each of the listed symptoms of thyroid 
enlargement, tachycardia, eye involvement, muscular weakness, 
and loss of weight must be shown for the higher 100 percent 
evaluation, together with at least one of the last three 
(sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms).  Melson.  Here, the September 
2008 VA examination report shows that the Veteran's thyroid 
size was normal.  As previously stated, there is no clinical 
evidence of associated cardiovascular symptoms.  More 
specifically, there is no evidence of tachycardia.  The 
evidence is also insufficient to show that he has associated 
eye involvement, gastrointestinal symptoms, or sympathetic 
nervous system symptoms.  The Board therefore finds that the 
evidence does not show that the Veteran's symptoms are of the 
type and severity which approximate, or more nearly 
approximate, the criteria for an evaluation in excess of the 
currently assigned 60 percent under DC 7900.  See 38 C.F.R. § 
4.7.   

C.  Extraschedular evaluation

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's 
thoracolumbar spine disability and/or hypothyroidism has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluations, or has necessitated frequent periods of 
hospitalization.  The veteran has reported full time 
employment as a correctional officer.  As discussed 
hereinabove, the veteran has submitted documentary evidence 
reflecting 25 days of sick leave taken between January 2004 
and September 2005, and 51 days of sick leave taken between 
January 2007 and June 2008.  While the Board acknowledges 
such sick leave taken, the documentary evidence does not 
reflect the reason for such sick leave.  In any event, VA's 
General Counsel has noted "mere assertions or evidence that 
a disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  Likewise, while the 
Board acknowledges emergency room treatment sought for his 
thoracolumbar spine disability, the evidence does not reflect 
frequent periods of hospitalization due to either disability.  
Accordingly, the Board finds that 38 C.F.R. § 3.321 is 
inapplicable.

D.  Conclusion

In deciding the Veteran's increased rating claims, the Board 
has considered the determination in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's thoracolumbar 
spine disability evaluation, or his hypothyroid disability 
evaluation, should be increased for any separate period based 
on the facts found during the whole appeal period.  The 
evidence of record from the day the Veteran filed the claims 
to the present supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of his low back disability such that a rating 
in excess of 40 percent is warranted, or a worsening of his 
hypothyroid disorder such that a rating in excess of 60 
percent is warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3.  



II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

The notification obligation in this case was accomplished by 
way of a letter from the RO to the Veteran dated in September 
2005, and January 2006 (both letters pertaining to an 
increased rating for hypothyroidism).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in 
March 2006).  

The Veteran was not sent a VCAA notice with regard to his 
claim for an increased rating for his thoracolumbar 
degenerative disc disease, and the two VCAA notices that were 
sent with regard to the claim for an increased rating for 
hypothyroidism did not comply with the requirement that the 
notice must precede the adjudication.  However, the Court of 
Appeals for Veterans Claims (Court) recently held that a 
supplemental statement of the case (SSOC) that complies with 
applicable due process and notification requirements 
constitutes a readjudication of the decision.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of 
the Case that complies with all applicable due process and 
notification requirements constitutes a readjudicated 
decision).  Here, SSOC's were issued in May 2006, and in May 
2009.  The provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.   

To the extent that VCAA notices were issued, they did not 
discuss the criteria for increased ratings, thus, the VCAA 
duty to notify has not been satisfied with respect to VA's 
duty to notify the Veteran of the information and evidence 
necessary to substantiate the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
129 S.Ct.1696 (2009).  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, in June 2008, the RO sent the 
Veteran a notice in compliance with VA's duties as determined 
in Vazquez-Flores, which listed the relevant criteria for 
increased ratings.  The September 2005 Statement of the Case 
(thoracolumbar degenerative disc disease), the March 2006 
Statement of the Case (hypothyroidism), and the May 2006 and 
May 2009 Supplement Statements of the Case, also listed the 
relevant criteria for increased ratings.  Submissions from 
the Veteran's representative, dated in 2006 and 2009, show an 
accurate understanding of the issues.  In July 2009, the 
Veteran was afforded a hearing at which time he gave 
testimony and argument in support of his claims.  These 
actions by VA indicate that a reasonable person could be 
expected to understand from the notices what was needed.  The 
actions of the Veteran and his representative also indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process, and show that 
the Veteran, or those acting on his behalf, have had a 
meaningful opportunity to participate in the development of 
his claims.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims file.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  The Veteran has been afforded examinations.  

The Board notes that at his hearing, the Veteran complained 
that the report of his most recent (September 2008) VA spine 
examination was in error in several respects.  He testified 
that the report erroneously indicated that he could take his 
socks off, because he was never asked to take his socks off.  
He further asserted that he wore zip-up boots to the 
examination that require no bending or stooping to be 
removed.  Finally, he appears to assert that there may have 
been some sort of error made because his examination was 
performed on September 18th, yet the report indicates that 
the examination was performed on September 24th.  

With regard to the claim for an increased rating for 
hypothyroidism, the Veteran testified that he disagreed with 
the examiner's conclusion in the September 2008 VA 
hypothyroidism examination report, to the extent that the 
examiner indicated that his condition has not worsened.  

The Veteran has submitted printouts taken from the internet 
which provide professional data for the physician's assistant 
who performed the September 2008 VA spine examination report, 
and Dr. F.A.P.  

The Board finds no basis for a remand for another 
examination.  The September 2008 VA spine examination report 
show that the Veteran's C-file was reviewed and that his 
medical history was summarized.  A physical examination was 
performed, his lumbar spine ranges of motion were recorded, 
and extensive findings were provided.  To the extent that the 
Veteran disagrees with a notation that he "undresses without 
any difficulty, sitting and bending over to put his shoes on 
and off," the Board points out that this statement does not 
implicate the criteria for a higher evaluation, and that it 
is not material to the Board's decision.  To the extent that 
it is argued that the report shows an incorrect examination 
date, this report bears the Veteran's name and identification 
number, it is clearly the report from his September 2008 
examination, and the Board is unable to fathom how any such 
error in the date renders the findings in the report 
inadequate.  With regard to the Veteran's hypothyroidism 
examination report, the Veteran states that he disagrees with 
the examiner's findings to the extent that they do not 
indicate a worsening of his condition.  However, this report 
indicates that it was based on a review of the Veteran's C-
file, and that his medications and complaints were recorded.  
An examination was performed, and detailed findings are 
included in the report.  Given the foregoing, there is no 
basis to find that this report, which includes laboratory 
test results, is inadequate.  Finally, the printouts taken 
from the internet do not contain any relevant information 
which provides a basis for another examination.  

Accordingly, the Board finds that there is no basis to find 
that either of the Veteran's September 2008 examinations were 
inadequate, or that a remand for a new examination is 
required.  The Board therefore concludes that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

A rating in excess of 40 percent for service-connected 
thoracolumbar degenerative disc disease is denied.  

A rating in excess of 60 percent for service-connected 
hypothyroidism is denied.  


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


